 238DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 25,InternationalBrotherhoodofElectricalWorkers, AFL-CIOandCharlane Electric Co.,Inc., d/b/a Unity Electric Co. Case 29-CC-390June 10, 1974DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn February21, 1974,Administrative Law JudgeSidney Sherman issued the attached Decision in thisproceeding.Thereafter,theCharging Party andRespondent filed exceptions and supporting briefs.Respondent also filed an answering brief to theCharging Party's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings,findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge andhereby orders that the complaint herein be dismissedin its entirety.DECISIONSTATEMENT OF THE CASESIDNEY SHERMAN, Administrative Law Judge: Theinstant charge was served on November 12, 1973,i and thecase was heard on January 3, 1974. After the heanng briefswere filed by Respondent and the General Counsel. Theissues litigated involved alleged violations of Section8(b)(4)(i) and (ii)(B) of the Act.Upon the entire record, the following findings andrecommendations are made:1.JURISDICTIONCharlane Electnc Co., Inc., d/b/a Unity Electnc Co.,2hereinaftercalled"Unity," is a corporation with aprincipal place of business in East Meadow, New York. Itisengaged in the business of electrical contracting in theconstruction industry.Highland Construction Corpora-tion, hereinafter called Highland, is a corporation with aprincipal office in Plainview, New York, and is a general1All dates beloware in1973, unless otherwise indicated2The Charging Party's name appears as amended at the heanngcontractor in the construction industry. It annuallyreceivesmore than $50,000 worth of goods and materialsfrom out-of-state suppliers.Since June 1, Unity and various other subcontractorshave been employed by Highland to perform services inconnection with the construction of a restaurant at theLake Grove Shopping Center in Smithtown, New York.The alleged violations of Section 8(b)(4) occurred at thatsite.Itisfound that the Board has jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDLocal 25, International Brotherhood of Electrical Work-ers,AFL-CIO, herein called Respondent, and Local 363,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, hereinafter calledTeamsters, are labor organizations under the Act.III.THE MERITSThe pleadings raise the following issue:Whether Respondent violated Section 8(b)(4)(i) and(n)(B) of theAct bythreatening to picket,and picketing,the jobsite involved herein?A.Sequence of EventsRespondent and Teamsters have for many years compet-ed with each other for representation of electricians in thesame area. Unity's electricians are covered by a contractwith Teamsters, which prescribes a lower rate than thatnegotiated by Respondent with other area employers.Since June, Respondent has picketed Unity at threejobsites, including the one here involved-the Lake GroveShopping Center in Smithtown, New York. The picketingat the other twojobsites-in June and August-resulted ina complete work stoppage by all the other building tradesemployees on the job and the cancellation of subcontractsheld by Unity. At all jobsites, including the instant one, thepicket signs bore the following legend:TO THE PUBLIC ELECTRICIANS WORKING ON THIS JOB FORUNITY ELEC.CO. DO NOT RECEIVE WAGES AND WORKINGCONDITIONS AS GOOD AS THOSE ESTABLISHED INCONTRACTSOF LOCAL UNION 25 INTERNATIONALBROTHERHOOD OF ELECTRICAL WORKERS. This Sign IsNot DirectedTo AnyOther Employer Or EmployeeOn This JobAFL-CIOThe general contractor at the instant jobsite wasHighland Construction Co. On June 1, it retained Unity toperform the electrical work on the job. About July 31,Highland's job superintendent, John Melkum, Jr., here-inafter called"Melkum," observed Kerbs, a business agentof Respondent, taking pictures of thejob and proceeded toquestion him. After identifying himself as a representativeofRespondent, Kerbs entered into a conversation withMelkum, in the course of which reference was made to211NLRB No. 1 LOCAL 25, ELECTRICALWORKERS239Unity andtopicketing.Conflicting versions by theparticipants of the exact nature and context of thesereferences will be considered below. About August 6, therewas another encounter between the two at the jobsite, inthe course of which some disputed remarks were passed.On September 14, Respondent filed with the Board apetition for an election amongUnity's employees. Thepetition was dismissed on October 29, and an appeal wastaken byRespondenton November 9. On November 12,Respondent picketed the instant jobsite with signs bearingthe legend described above. The picketing continued for 2weeks during which only Unity's employees reported forwork at the jobsite, and the picketing ceased only afterUnity was removed from the job by Highland.Early in December a hearing was held in a Federaldistrict court in a proceeding under Section 10(1) of the Actto enjoin further picketing by Respondent. Testimonygiven at that hearing has been incorporated in the presentrecord by stipulation.that the witness answered that Unity was supposed tocontact Kerbs; and that the latter declared that he did notwant to put a picket line up at "your job," but, if he had to,hewould.Thereafter, the following colloquy ensuedbetween the witness and the General Counsel:Q.Do you recall him saying anything about whomight be hurt by this picketing?A.He said that he didn't want to hurt HighlandConstruction by setting up a picket line, but if he hadto, he will.Q.Do you recall him saying that?A.Yes. He didn't exactly say Highland Construc-tion.He said, ". . . you guys .... " He said, "I don'twant to hurt you guys, but if I have to, I will."Under cross-examination, Melkum repeated that it wasat this meeting that Kerbs uttered his threat to picket, andMelkum reverted to his initial version of that threat, asfollows:B.Discussion1.The threat to picketIn all, there were four conversations between Highland'sjob superintendent,Melkum, and Respondent's agent,Kerbs, the first occurring in mid-June and the last onAugust 6. The parties were agreed that only the second ofthese conversations-on July 31-and the last one haveany significance here.Although considerable testimonyabout those incidents was adduced at the injunctionhearing, itwas agreed that, in view of the credibilityproblems raised by the conflicting versions presented atthat proceeding, Kerbs and Melkum would testify again inperson at the instant hearing about the same matters, so astogive this court anopportunity to observe theirdemeanor, and that their testimony in the injunction casebe considered only insofar as it reflected on the credibilityof their testimony herein. All the other testimony in thedistrict court was by stipulation made part of the instantrecord for all purposes.As to the July 31 incident, Melkum testified at thedistrict court hearing that, after identifying himself as anagent of Respondent, Kerbs asserted that he was havingtroublewithUnity on other jobs because it did notrecognize Respondent, that something would have to bedone about it, that he had picket signs in the trunk of hiscar, that, "if anything ever came of this conversation, hewould deny everything," that he would return in a week tofind out the outcome of their discussion, and that Melkumpromised to contact the interested parties and "straightenthis matter out." Melkum added that Kerbs returned abouta week later; that he asked if anything had been resolved;3He did acknowledge at the injunction heanng that at their secondencounter(on July31) reference was made byMelkum toRespondent'spicketingofUnityat another job and that, in responseto a query byMelkum as to whether the instantjob would be picketed,Kerbs answeredthat he had picket signs in the trunk of hiscar. However, the record showsthat at the other job Respondent picketed with signs aimedonly at Unityand that those were the signs Kerbs was carrying in his car.Thus, Kerbs'remark was in effect,at most, an indication of intentto picket Unity at theinstantjobsite with signs designating it as the target of the picketing Therewas nothing unlawful in such a remark; for, it is well settled that a unionWell, he said . . . I believe this time he said I had . . . Idon't want, you know, to put a picket line up on thejob, but if I have to, I will.In his subsequent appearance before this court Melkumgave a materially different version of the above incidents.He testified that it was in the course of their encounter onJuly 31, and not on August 6, that Kerbs threatened topicket, and again vacillated as to the exact wording of thethreat.Moreover, for the first time, Melkum asserted thatat this meeting Kerbs declared that Respondent was tryingtoget rid of Unitybecause it was not a "Local 25contractor." As for the August 6 incident, Melkum testifiedthat all that happened was that he asked Kerbs whether hehad heard anything yet and that the latter answered that hehad not and something would have to be done "aboutthis."Kerbs denied uttering any of the above threats ormaking any remark about getting rid of Unity., WhileKerbs himself was not a model of consistency, thediscrepancies and conflicts in Melkum's testimony were soobvious and serious that his testimony must be deemed tobear its own death wound. There being no other evidenceof an unlawful threat by Respondent, no violation ofSection 8(b)(4)(ii)(B) may be found here.2.The picketingAs already related, on November 12, more than 3months after the last conversation between Kerbs andMelkum, Respondent began to picket the instant job withsigns charging Unity with paying lower wage rates thanthose provided in Respondent's contracts and disclaimingmay lawfully disclose toa general contractoron a construction job anintentionto picket a subcontractor, with whomthe unionhas a primarydisputeHoward Morris, Inc.,191 NLRB840, and cases there cited(in fn. 3of the TrialExaminer'sDecision).Kerbs acknowledged, also, in the district court heanng that he toldMelkumon July 31, that,if he reported their conversation,Kerbs woulddeny that it hadtakenplace.He explained that he said this because he wasviolatingthe instructions of his superior,Cavanagh,by talking to Melkumat all. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDany appeal to any "other employer or employee on thejobs."The General Counsel does not dispute that there was"literal compliance"here with the standards prescribed bythe Board in theMoore Dry Dockcase4 for picketing,which,as here,occurs at a situs shared by the primaryemployer(in this case,Unity)with other employers. TheGeneral Counsel contends only that such complianceraises only a rebuttable presumption that the picketing wasnot designed to bring pressure to bear on the neutralemployers at the common situs to cease dealing with theprimary employer.The Board has, in fact,held that suchpresumption may be rebutted by evidence that the picketsmade oral appeals to neutral employees not to performservices for their employer or physically interfered withsuch services,or that agents of the picketing union madestatements avowing that the true purpose of the picketing4 92 NLRB 547.SE.g.,Gulf Construction Company,159 NLRB 563;Lechmere Sales,173NLRB 280;Catalano Brothers,Inc.,175 NLRB 459.6 Even if it be thought that Kerbs'reference to the picket signs in histrunk could be construed by Melkum as an avowal of an intention to picketin such a fashion as to exert impermissible pressure on the employees ofHighland and other neutrals at the jobsite,that would fall short of provingthat such was in fact Respondent's intention.A more reliable guide to suchintention is afforded by the fact that the signs in Kerbs' car, and thoseultimately used by Respondent,met in all respects the Board's requirementsfor common situs picketing.rRespondent'sbusinessmanager,Cavanagh,testified that he selectedthe date for the picketing because of the approaching expiration of Unity'scontract with Teamsters(on November 15) and in the hope of inducingUnity to grant Teamsters more favorable terms in their upcomingnegotiations.However,elsewhere Cavanagh acknowledged that he had noaccurate information as to the wage rates in Unity's expiring contract andthat they might have been even higher than those in Respondent's owncontracts.In view of this admission,it is inferred that Respondent was notreally concerned about pressuring Unity to raise the wage rates in a contractwas to force neutral employers to sever their relations withthe primary employer.5Here, however, the General Counsel seeks to rebut theforegoing presumption only through the evidence adducedwith respect to the Kerbs-Melkum conversations. It hasbeen found that such evidence does not suffice to proveany intent by Respondent to picket Highland or any otherneutral employer .6It follows that there was no violation of 8(b)(4)(i)(B) anddismissal of the complaint will be recommended.?Upon the above findings of fact, conclusions of law, andthe entire record in thecase, and pursuant to Section 10(c)of the Act, there is issued the following:ORDER8The complaint herein is dismissed in its entirety.with another union.The General Counsel contends that it should bededuced from this that Respondent's real purpose in picketing was to forceUnity off the job.However,upon the present record it is at least equallyvalid to infer that Respondent's true reason for picketing was to compelUnity to cease recognizing Teamsters and to deal with Respondent, instead.This purpose is indicated by the fact that on September 14, Respondentfiledwith the Board a petition for an election among Unity's employees.Although the petition was dismissed on October 29, on the ground of theinappropriateness of the single-employer unit sought,an appeal from suchdismissal was pending during the period of the picketing.It is not clear whyRespondent eschewed an open avowal of the recognitional object of itspicketing.The most likely explanation would seem to be that Respondentwas fearful of being caught in the toils of Section 8(bX7), with its restrictionson picketing for recognition.s In the event no exceptions are filed as provided by Sec.102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.